Citation Nr: 0001475	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  99-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia




THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from February 1955 to January 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the RO 
which found the veteran's claim of service connection for 
bilateral defective hearing was not well grounded.  

A discussion of the veteran's representation will be 
addressed in the REMAND section hereinbelow.  


REMAND

In his substantive appeal (VA Form 9), received in March 
1999, the veteran indicated that he wished to appear at a 
hearing before a member of the Board at the RO.  On July 26, 
1999, the veteran was notified by letter that a 
videoconference hearing before a member of the Board was 
scheduled to be held at the RO on September 9, 1999.  

In a letter received on August 13, 1999, the veteran stated 
that he wished to cancel his scheduled hearing because of 
health problems.  However, in another letter received at the 
Board on September 14, 1999, the veteran indicated that he 
would like to have another hearing scheduled.  A travel board 
hearing should be scheduled for the veteran.  The RO's 
attention is directed to 38 C.F.R. § 20.701(e) which provides 
that if an appellant declines to participate in an electronic 
hearing, the appellant's opportunity to participate in a 
hearing before the Board shall not be affected.

Additionally, the Board notes that in August 1999, the 
veteran executed an Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-23) and 
identified Veterans of Foreign Wars of the United States 
(VFW) as his accredited representative.  However, a Report of 
Contact from the VFW, in November 1999, indicated that it was 
the policy of that service organization to decline to accept 
representation once a veteran has perfected an appeal.  The 
VFW also noted that the veteran indicated in September 1999 
that he was represented by a private attorney, and that dual 
representation was prohibited by 38 C.F.R. § 20.601.  

In December 1999, the Board notified the veteran by letter 
that if he wished to appoint a private attorney as his 
accredited representative, he would have complete and return 
the enclosed application (VA Form 22a) within 30 days.  The 
veteran was also informed that if he did not respond within 
30 days, the Board would assume that he wished to remain 
represented by the VFW.  The veteran did not reply.  Inasmuch 
as the VFW declined to represent the veteran, and the veteran 
has not designate anyone else as his accredited 
representative, further action should be undertaken to 
determine the veteran's wishes concerning representation.  

In light of the of the discussion above, the Board finds that 
additional action is required prior to appellate review.  
Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify who, if anyone, he wishes to 
represent him in his current appeal.  The 
appropriate form authorizing 
representation should be completed by 
him.

2.  The veteran should be scheduled for a 
travel board hearing before a member of 
the Board of Veterans' Appeals.  

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


